Title: To James Madison from Richard O’Brien, 26 September 1801
From: O’Brien, Richard
To: Madison, James


					
						Esteemed Sir
						Algiers The 26th. of September 1801.
					
					Yesterday The dey and Prime minister sent to me 

four different times desireing I would give a passport and 

make gaurentee for upwards of 250. of the Crews of the two 

Tripoline Corsairs which were Blocked up at Gibralter by an 

American frigate and Those Crews to prevent being Captured 

and starved. Crossed Over to Morrocco and is arrived by land 

at Oran in rhis Regency.  The dey intends to send them in a 

vessel from Oran to Tripoli which port is declared by the 

american Commodore to be in a state of Blockade.  I have 

answered That The Bashaw of Tripoli declared war, 

notwithstanding the deys gaurentee against The united 

States, ordered The american Consul to depart, had sent his 

Corsairs to sea in Quest of americans.  That Those people was 

and is The Enemies of My Country.  The dey insists I must 

acquise and I am determined not, even that war should be 

The result.  For sometime it is known here That the american 

frigates has blockaded the two Tripoline corsairs at Gibralter, 

and declared Tripoli in a state of Blockade, that allso on the 

12th. of August, The US. schooner had given a severe drubing 

to a Tripoline Corsaire and Captured Said Vessel, haveing 

killed many of the tripolines and afterwards let Said Corsair & 

Crew go for Tripoli.
					That for some days past That Several of the Crews 

of The tripoline Corsairs which were blocked up at Gibralter & 

had Crossed to Morrocco had arrived by land in This City, and 

that The Chiefs of the Tripoline Crews were on their rout from 

Morrocco for Algiers, &c.
					When on the 24th. inst. The dey and Ministry had 

letters from Tunis in 9 days, and for Certain allso letters from 

Tripoli, which stated That an american Corsair had Captured a 

tripoline and after Very much disableing her let her go—that 

The american Corsairs had admitted Some Vessels to Enter 

The port of Tripoli and Some were not admitted, That the 

Pascha, of Tripoli had much Wanted grain—That he had 

offered to Make a truce with The american Commodore—but 

that he rejected it—That Tripoli depended much on their 

friend The dey, to Succour and Clear from Gibralter The two 

Corsairs of Tripoli.
					The Said letter reminds The dey of The Services and favour 

rendered by Tripoli in getting The deys Corsair & Crew from 

The Portugeese, and therefore hopes The dey would do as he 

would & was done by.
					That from Tunis There is reports that, The american 

frigates is intended to act against this Regency—That further 

Tunis and Tripoli is inviteing The dey as their bully not to 

admit of The Custom of Blockade that if it is acquised to by 

Algiers and Tunis, That it will become a Custom and will on 

like Occasions be very prejudicial to Algiers and Tunis.  

Therefore I Consider The deys request as a Confederatione of 

the Regencies of Algiers, Tunis and Tripoli—to do away the 

Custom of Blockading ports of Barbary.  On this subject of 

informations I have it from a shure Channel— the  deys  moorish secretary .
					On the 22d. inst. The US schooner Enterprize Called 

off This Port  I went on board.  Captain Starret informed me 

that he was 15 days from Malta That the Commodore was 

	Then adjacent to This place, and That he wanted water &c. 

provisions and had 250 men Sick on board.  Thus was Obliged 

to evacuate the Coast of Tripoli—and leave That Govt. at 

liberty to procure Supplies &c. Send out their Corsairs.
					There was a necesity of leaving The Philadelphia to 

Blockade those at Gibralter and to give the Commerce of The 

US. Security in The western Ocean, and to protect and inform 

Those that were going in and Comeing out of this Sea.  Next it 

was riquisite That The Essex Should Convoy out of this Sea, 

The american Vessels so long detained on acct. of the 

Threatenings of Tripoli and The Snarling of Algiers, & murmurs 

of Tunis.
					And next it was requisite for The Commodore to 

proceed with The President &c. Enterprize off Tripoli to 

Blockade That port and prevent Supplies, Entering and The 

Corsairs of Tripoli from going in and Comeing out, if The had 

not water and provisions & That They had The misfortune to 

have Sickness on board.  It Could not be helpt.  I Must 

repeat we want More frigates in This Sea, and our system with 

Those states at war with The U. States Should be Severity.  

Any act of Lenity is Considered by Them as, an act of 

Timidity.
					The Commodore wrote me That Capt. Starret would 

wait my dispatches as he intended to forward The Schooner 

for the united States.  As Capt. Starret had information of a 

greek Vessel from Tripoli with provisions for the 2 tripoline 

Corsairs at Gibralter I did not wish to detain him as the wind 

was Easterly, fearing he would miss the opportunity of falling 

in with Greek.  Further, I thought the Schooner would not be 

Safe to Anchor adjacent to the power of the whims of the 

dey, and haveing wrote so fully by the Conveyances for Spain 

I doubted not but that, under these Considerations it was 

better for me to lett the Schooner proceed for Gib with a few 

lines wrote on board by me to the Commodore Just Stateing 

our affairs.  Had The Washington with the Stores arrived, and 

The same time The 30 fathoms or that I had Said fathoms 

with me I doubted not but that I could, prevail on the 

Regency to accept of Said in Lieu of The Stores or as part 

payment for our debts or the annuities, for whilst the would 

be Eating The Shiep The might be prevailed on to Eat Some of 

the fowl, but you will Observe Sir That This prospect is 

Changed at present.  It looks Squally, more so Then like unto 

Setled weather.
					We have a paralel Case relative to Barbary as The 

British had with the powers of The north.  If we attack Dean 

Tripoli we Shall Secure our affairs with Swede Tunis and Rusia 

Algiers.  We have This in our power, Thus to act, but if we do 

not we are inviting Those 2 Regencies to do by us as Tripoli 

intended to do.  If we now Settle this business with Tripoli 

even with a little money, we are giveing a bounty to Algiers 

and Tunis to make extra demands in proportion as They are 

great & Think Themselves So above Tripoli.
					“On the 18th. Inst. at mid day, when the dey and 

ministry and gaurds, was at prayers, in The Mosketta 25 feet 

distant from the pallace door, 10 Turks Entered The Pallace 

door Secured the Same hauled down the deys flag, and 

hoisted the one which announced a new dey, and This party 

proclaimed Theire Chiefe as Dey.  Those desporados, 

reigned 2 hours and 10 Minuits, when the pallace was 

Stormed on all Quarters, and the 10 desperados Cut to pieces. 

 The usual Dey and Ministry got to their Station and all is 

Quiet again.  The 2d. party intended to have Entered The 

Church and made way with the dey and ministry, but the too 

Suden Alarm of The 10. gave time to the dey &c. to Secure 

the doors of The holy  Sanctuary, and The 2d. party was 

Obliged to disperse and Save Themselves, as well as They 

Could.  They intended to be have made a great reform by 

destroying the dey & Ministry & Jew  directory—Whose 

influence these 10 years has been Very great in most all 

public and private affairs of This Regency.
					Lord Keith has been threatening this Regency nearly two 

years, and to no great Effect.  The Same time, Gibralter Mahon 

& Malta has been chiefly Supplied from this Coast.  The 350 Slaves was given up by The influence of The Grand Signior &c. 

Some fear of The British.  Both Captains Keith & Bashaw, has 

demanded of the dey to destroy and turn away The Jews 

Bacris & Busnachs &c. but The Regency Considers Them as 

their Eyes and Ears and has not granted the Request, and as 

yet the affairs of The Regency is not Setled with the Grand 

Signior whom demands, payment for The Robberies of Algiers 

on the Greek & Imperials.  But Algiers knows well that they 

Can allways Busy the Captain Pascha.

					As there is upwards of 70 Thd. french troops in Spain The idea 

of Theire intended to invade that Country Should be pushed 

on as much as American influence will admit of with The 

Chiefe Consul.  It would be Rendering an Essential Service to 

many particularly to the U States.  The Regency seems to be 

Very discontent at present and is Continually growling on acct. 

of The Regalia or Stores or the annuities not arriveing.  They 

are nearly of Opinion that I have been feeding Them with a 

String of lies.  At all Events we should have a fleet of reserve 

between Gibralter &c. Algiers, with orders & ready to act on 

any Sudden Emergencies Allso requisite to have Consular 

funds and a shure Credit in Europe.  Sir I am Very respectfully 

Your Most Obt. Servt.
					
						Richard OBrien
					
					
						I inclose to you a statement of The accounts Debts & 

Cr. of The united States with the Bacris of Algiers allso, with 

the dey &c.  I am liveing in sad hopes of Reliefe on all tacks 

like unto a Mariner on a wreck, and shall Consider it a happy 

Event when I have the Honour of personally Communicating to 

you Very essential information relative to This Regency & & c
						On the morning of The 25th. the dey sent a letter to 

The minister of Portugal by a dean Vessel destined for Spain.  

I have my fears that it might be on the business of Truce 

peace or Ransom.  What might facilitate, This Event might be 

an intent of This Government to Occasion a war with The U 

States.  It is allways in the power of The Regency to lower 

theire terms, and secure The friendship of Portugal.  What will 

give us Security against Such events will be more frigates in 

this Sea.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
